Taro Pharmaceutical Industries Ltd. January 5, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Jim B. Rosenberg, Senior Assistant Chief Accountant Re:Taro Pharmaceutical Industries Ltd. Form 20-F for the Fiscal Year Ended December 31, 2010 Filed June 29, 2011 File No. 000-22286 Dear Mr. Rosenberg: Taro Pharmaceutical Industries Ltd. (“Taro”) is submitting this letter in response to the written comment by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated December 21, 2011, with respect to Taro’s Form 20-F filed with the Commission on June 29, 2011 for the fiscal year ended December 31, 2010 (the “2010 Form 20-F”). For your convenience, the Staff’s comment is set forth below in italics, followed by Taro’s response thereto. Report of Independent Registered Public Accounting Firm, page F-2 1.
